Citation Nr: 0720414	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  97-26 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A § 1318 (West 2002)


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
December 1945.  The veteran is deceased.  The appellant is 
the custodian of the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) No. Little Rock, Arkansas 
Regional Office (RO).

This case was previously before the Board and, in September 
2005 was last remanded to the RO for further development.  
The case has since been returned to the Board and is now 
ready for appellate review.


FINDING OF FACT

A total service-connected disability rating was not in affect 
for 10 years at the time of the veteran's death and there is 
no indication that he was hypothetically entitled to a total 
rating for 10 years prior to his death.


CONCLUSION OF LAW

The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (before and after January 21, 2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004 and October 
2006; a rating decision in March 1997; a statement of the 
case in April 1997; and supplemental statements of the case 
in May 2003 and April 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318

VA law provides for DIC benefits for survivors of certain 
veterans rated totally disabled at the time of death.  Under 
38 U.S.C.A. § 1318(a) benefits are payable to the surviving 
spouse of a deceased veteran in the same manner as if the 
death were service connected. A deceased veteran for purposes 
of this provision is a veteran who dies not as the result of 
his or her own willful misconduct and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling. 38 U.S.C.A. § 1318(b) (West 2002); 38 
C.F.R. § 3.22 (2006).

"Entitled to receive" means that at the time of death the 
veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation because, 
in part, the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date. 38 C.F.R. § 3.22(b)(3). The service- 
connected disability(ies) must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service. The total rating may be schedular or based on 
unemployability. 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime. 38 C.F.R. § 20.1106 
(2006).

In this case, the record shows that at the time of the 
veteran's death in May 1991 service connection had been 
established for residuals of a shell fragment wound to Muscle 
Group IX of the left hand, rated 30 percent disabling; 
favorable ankylosis of the middle, ring, and little fingers 
of the left hand, rated 20 percent disabling; and a right 
thigh scar, rated noncompensably disabling.  A 40 percent 
combined rating was in effect from June 1946.

The appellant does not assert nor is there any indication 
that at any time prior to his death, the veteran had applied 
for total compensation but had not received a total rating 
due solely to clear and unmistakable error in a VA decision. 

Although the Board is sympathetic to the appellant and her 
claim, there is no basis in VA law to allow the benefit 
sought in this case. There is no evidence that prior to May 
1981, ten years prior to his death in May 1991, the veteran 
had filed a claim for a total rating nor that he was 
unemployable at that time because of a service-connected 
disability. Although the appellant testified in April 1996 at 
the RO that the veteran received Social Security Disability 
Insurance beginning in 1976 or 1977 and was continuously 
disabled from that time until his death, the evidence does 
not demonstrate that the veteran's unemployability was 
attributable wholly to his service-connected disabilities.   

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for claims filed prior to January 21, 
2000, i.e., the effective date of the VA regulation 
prohibiting "hypothetical entitlement." Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  In this case, because 
the appellant's claim for compensation under 38 U.S.C.A. § 
1318 was received in March 1997, the Board will consider the 
appellant's claim of hypothetical entitlement to DIC pursuant 
to 38 U.S.C. § 1318.  The term "hypothetical entitlement" has 
been interpreted as providing for an award of DIC if the 
evidence in the veteran's claims file, or in VA control, 
prior to his death and the law then, or subsequently made 
retroactively applicable, establishes that he would have been 
entitled to receive compensation at a total disability rating 
for service-connected disabilities for a period of 10 years 
immediately preceding death. See Green v. Brown, 10 Vet. App. 
111 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo 
v. West, 11 Vet. App. 307 (1998).

In the claim of hypothetical entitlement, the appellant 
contends that there was an unadjudicated claim for service 
connection for PTSD during the veteran's lifetime which, had 
it been decided favorably to the veteran, would have 
established entitlement to receive a total disability rating 
for at least 10 years prior to his death.  Here the Board 
notes that a private physician, Dr. J.E.Z., in a letter 
received in January 1997 more than five years following the 
veteran's death, noted that he had been requested to render 
an opinion as to whether the veteran suffered from post-
traumatic stress disorder (PTSD).  He observed in this regard 
that the veteran's widow had informed him that the veteran 
during his lifetime had some treatment provided to him by VA 
for PTSD  and noted that he recommended to the veteran that 
he take  Ativan for insomnia and sleep that he felt was 
related to his PTSD.  He lastly stated that the veteran's 
wounds including his left hand and his knee and the veteran's 
inability to utilize these areas of his anatomy as well as 
his emotional disorders, relative to his combat in World War 
II, rendered him disabled, totally and permanently.

Notwithstanding Dr. Z's belief that the veteran suffered from 
PTSD, which he admitted in an earlier statement dated in 
February 1992 had not been diagnosed to the best of his 
knowledge, there is no record of any VA or private evaluation 
and/or treatment for this disorder during the veteran's life 
time.  In essence, PTSD, let alone PTSD attributable to 
service, is not persuasively shown to have been diagnosed at 
any time prior to the veteran's death by the evidence then of 
record.  Therefore, the Board finds that a total rating was 
not in effect for 10 years prior to the veteran's death and 
there is no indication that he was hypothetically entitled to 
a total rating for the 10 years prior to his death.  

Accordingly, entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001). The preponderance of the 
evidence is against the claim.






ORDER

Entitlement to DIC pursuant to 38 U.S.C.A § 1318 is denied.




____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


